Case 1:19-cv-00069-SPW-TJC Document 29 Filed 12/01/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
PAULA L. MAULOLO,
CV 19-69-BLG-SPW

Plaintiff,

VS. ORDER ADOPTING
MAGISTRATE’S FINDINGS

BILLINGS CLINIC and SUN LIFE AND RECOMMENDATIONS
ASSURANCE COMPANY of
CANADA,

Defendants.

 

The United States Magistrate Judge filed Findings and Recommendations
(Doc. 27) on September 22, 2020, on Plaintiff's Motion for Summary Judgment
(Doc. 17) and Defendant Sun Life’s Cross-Motion for Summary Judgement (Doc.
28). The Magistrate recommended that Plaintiff's Motion be DENIED and Sun
Life’s Motion be GRANTED IN PART and DENIED IN PART. (Doc. 27 at 23).

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written
objections within 14 days of the filing of the Magistrate’s Findings and
Recommendation. No objections were filed. When neither party objects, this
Court reviews the Magistrate’s Findings and Recommendation for clear error.
McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

]
Case 1:19-cv-00069-SPW-TJC Document 29 Filed 12/01/20 Page 2 of 2

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d
422, 427 (9th Cir. 2000). After reviewing the Findings and Recommendation, this
Court does not find that the Magistrate committed clear error.

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 27) are ADOPTED IN FULL.

IT IS FURTHER ORDERED that Plaintiff Paula L. Maulolo’s Motion for
Summary Judgment is DENIED and Defendant Sun Life’s Cross-Motion for
Summary Judgment is GRANTED as to Maulolo’s claim under 29 U.S.C. §
1132(a)(3) and DENIED as to Maulolo’s claim regarding the Elimination Period as

required under Billings Clinic’s group plan.

--
DATED this_/“ day of December, 2020.

Liwan ?lebetit

SUSAN P. WATTERS
United States District Judge

 
